OPINION OF THE COURT
PER CURIAM:
Appellant, Monroe Murray, was tried and convicted of murder of the third degree and conspiracy. Sentence of five to fifteen years was imposed on the murder conviction, and sentence of three years probation, to commence at the expiration of the sentence for murder, was imposed on the conspiracy conviction. The judgment of sentence on the homicide charge was appealed to us. No appeal was taken from the judgment of sentence for conspiracy.
Appellant raises only two issues here: (1) whether the evidence was sufficient to sustain the conviction for murder in the third degree, and (2) whether a statement given by appellant to police following his arrest should have been suppressed.
We have examined both issues, and conclude that they do not merit the grant of a new trial.
Judgment of sentence affirmed.